Case 1:17-cv-01646-LPS Document 526 Filed 05/12/21 Page 1 of 3 PageID #: 18892
Troutman Pepper Hamilton Sanders LLP
Hercules Plaza, 1313 Market Street, Suite 5100
Wilmington, DE 19899

troutman.com


James H.S. Levine
302-777-6536
James.Levine@troutman.com




May 12, 2021


VIA CM/ECF
The Honorable Leonard P. Stark
United States District Court
 for the District of Delaware
844 N. King Street
Wilmington, DE 19801


 Re:      Align Technology, Inc. v. 3Shape A/S, 3Shape TRIOS A/S, and 3Shape, Inc.,
          C.A. No. 17-1646-LPS

Dear Chief Judge Stark:

       Plaintiff Align Technology, Inc. (“Align”) and Defendants 3Shape A/S, 3Shape
TRIOS A/S, and 3Shape, Inc. (“3Shape”) submit this letter regarding the upcoming trial
set to begin on July 26, 2021.

        3Shape’s Position

      3Shape respectfully requests that the Court postpone trial in this action due to
unique circumstances related to the Covid-19 pandemic.

       3Shape is based in Denmark, where all of its anticipated trial witnesses are
located. On January 25, 2021, President Biden issued a “Proclamation on the
Suspension of Entry as Immigrants and Non-Immigrants of Certain Additional Persons
Who Pose a Risk of Transmitting Coronavirus Disease” that prohibits travel from the
“Schengen Area” of Europe, which includes Denmark, in order to curb the spread of
Case 1:17-cv-01646-LPS Document 526 Filed 05/12/21 Page 2 of 3 PageID #: 18893
Honorable Leonard P. Stark
May 12, 2021
Page 2




Covid-19. 1 Although this Proclamation is subject to certain exceptions for U.S. citizens
and certain non-citizens, none of those exceptions apply here. 2

        Under these restrictions, no 3Shape witnesses or representatives will be able to
travel from Denmark to the U.S. for trial in this action, which is currently scheduled to
begin on July 26, 2021. (See D.I. 517, 521.) While 3Shape appreciates that the
courtroom’s technology allows remote testimony, 3Shape’s inability to provide any in-
person corporate representatives or fact witnesses, particularly if Align’s fact witnesses
based in the U.S. are able to testify in person, would be highly prejudicial.

        3Shape therefore respectfully requests the Court reschedule trial in this matter
for November 8, 2021, subject to the Court’s availability, to allow for these travel
restrictions to be loosened and to accommodate trial conflicts of lead counsel for both
Align and 3Shape. While 3Shape had originally proposed to Align postponing trial by
approximately 60 days such that trial would occur in late August or early September,
Align countered by proposing to postpone trial to October 25, 2021 because Align’s lead
counsel has a trial in the Central District of California scheduled to begin on September
21, 2021.

       Because 3Shape, including lead counsel and multiple overlapping attorneys and
witnesses, currently has a trial in the Western District of Texas scheduled to begin on
October 12, 2021, Align’s counter proposal does not adequately accommodate
3Shape’s request. Specifically, it is unlikely that 3Shape’s witnesses and counsel would
be able to appear at scheduled pre-trial conferences or adequately prepare for an
October 25 trial in light of its trial scheduled in the Western District of Texas. Align’s
reluctance to schedule trial in late August or early September based on its counsel’s
prior commitments is inconsistent with its suggestion that scheduling 3Shape and its
counsel for back to back trials is not problematic. 3Shape therefore respectfully
requests that the trial in this action be rescheduled for November 8, 2021 or an
alternative time period during November, subject to the Court’s availability.




1  See, e.g., White House, Proclamation on the Suspension of Entry as Immigrants and
Non-Immigrants of Certain Additional Persons Who Pose a Risk of Transmitting
Coronavirus Disease, available at https://www.whitehouse.gov/briefing-
room/presidential-actions/2021/01/25/proclamation-on-the-suspension-of-entry-as-
immigrants-and-non-immigrants-of-certain-additional-persons-who-pose-a-risk-of-
transmitting-coronavirus-disease/.
2 See, e.g., State Department, Updates to National Interest Exceptions for Regional

COVID Proclamations (April 26, 2021), available at
https://travel.state.gov/content/travel/en/News/visas-news/updates-to-national-interest-
exceptions-for-regional-covid-proclamations.html.
Case 1:17-cv-01646-LPS Document 526 Filed 05/12/21 Page 3 of 3 PageID #: 18894
Honorable Leonard P. Stark
May 12, 2021
Page 3




        Align’s Position

        Align does not oppose 3Shape’s request.

       Align prefers for the Court to reschedule trial in this matter to October 25, 2021. It
appears that the Court does not have any other trials scheduled during that week, which
would increase the chances of the parties getting to proceed to trial. In addition, 3Shape
has requested that the Court not reschedule trial in this matter in early or mid-October
due to a trial setting in another case in the Western District of Texas on October 12,
2021. Setting this trial for October 25 accommodates that request.

      Align could also be available for trial on November 8, 2021, if the Court prefers,
although Align understands there are already two other cases set for trial on that date.

                                                         Respectfully submitted,

                                                          /s/ James H.S. Levine
                                                         James H.S. Levine (#5355)

                                                         Counsel for Defendants 3Shape
                                                         A/S, 3Shape TRIOS A/S, and
                                                         3Shape, Inc.

Cc: All counsel of record (by CM/ECF)
